Name: 97/194/EC: Commission Decision of 4 March 1997 recognizing that the production of certain quality wines in specified regions and of certain 'local wines' in Greece is, by reason of their qualitative characteristics, far from able to satisfy demand (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  beverages and sugar;  Europe;  farming systems;  agricultural structures and production
 Date Published: 1997-03-22

 Avis juridique important|31997D019497/194/EC: Commission Decision of 4 March 1997 recognizing that the production of certain quality wines in specified regions and of certain 'local wines' in Greece is, by reason of their qualitative characteristics, far from able to satisfy demand (Only the Greek text is authentic) Official Journal L 082 , 22/03/1997 P. 0054 - 0055COMMISSION DECISION of 4 March 1997 recognizing that the production of certain quality wines in specified regions and of certain 'local wines` in Greece is, by reason of their qualitative characteristics, far from able to satisfy demand (Only the Greek text is authentic) (97/194/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1592/96 (2), and in particular Article 6 (4) thereof,Whereas, in accordance with Article 6 (1) of Regulation (EEC) No 822/87, all new planting of vines is prohibited until 31 August 1998; whereas, however, there is provision for Member States to grant authorization for new vine planting for the 1996/97 and 1997/98 wine years for areas intended for the production of:- quality wines produced in specified regions (quality wines psr),and- table wines designated as one of the following: Landwein, vin de pays, indicazione geografica tipica, vino de la tierra, vinho regional, regional wine, etc.,for which the Commission has recognized that production, by reason of its qualitative characteristics, is far from able to satisfy demand;Whereas requests for the application of that provision as regards certain regions were submitted by Greece on 27 January 1997;Whereas examination of those requests have revealed that the regions concerned producing quality wines psr and local wines meet the requisite conditions; whereas the limit of 208 ha (2 080 stremme) laid down in the Regulation has not been exceeded;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS DECISION:Article 1 The quality wines psr and local wines in the regions listed in the Annex meet the requirements of the second subparagraph of Article 6 (1) of Regulation (EEC) No 822/87, provided that the increase in surface area listed in that Annex is complied with for all quality wines psr and local wines of the same region.Article 2 This Decision is addressed to the Greek Republic.Done at Brussels, 4 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 206, 16. 8. 1996, p. 31.ANNEX >TABLE>